 Case 9:08-bk-11457-DS               Doc 4414 Filed 07/26/21 Entered 07/26/21 16:25:41                      Desc
                                       Main Document Page 1 of 1


 1   Robert B. Orgel (CA Bar No. 101875)
     PACHULSKI STANG ZIEHL & JONES LLP
 2   10100 Santa Monica Blvd., 13th Floor
     Los Angeles, California 90067-4003                                  FILED & ENTERED
 3   Telephone: 310/300-2027
     Facsimile: 310/201-0760
 4   Email: rorgel@pszjlaw.com                                                   JUL 26 2021
 5   Attorneys for Thomas P. Jeremiassen,
     Liquidating Trustee for Liquidating Trust for Estate Financial, Inc. CLERK U.S. BANKRUPTCY COURT
                                                                           Central District of California
 6                                                                         BY rust       DEPUTY CLERK


 7                                    UNITED STATES BANKRUPTCY COURT
 8                                     CENTRAL DISTRICT OF CALIFORNIA
                                                NORTHERN DIVISION
 9

10   In re:                                             Case No. 9:08-bk-11457-DS

11   ESTATE FINANCIAL, INC.,                            Chapter 11

12                                                      ORDER ON COURT’S MOTION AND NOTICE
                                      Debtor.           TO UNSEAL DOCUMENTS
13

14            Based on the “Court’s Motion and Notice to Unseal Documents” (the “Sealed Document

15   Motion,” Docket No. 4410), filed by Thomas P. Jeremiassen, the Liquidating Trustee (the “Trustee”)

16   of the trust established under the confirmed chapter 11 plan for debtor Estate Financial, Inc., and

17   good cause appearing,

18            IT IS HEREBY ORDERED that the sealed documents that are the subject of the Sealed

19   Document Motion will not be placed in the case filed, but will be returned to the Trustee.

20            IT IS FURTHER ORDERED that, within fourteen days of entry of this order, the Trustee

21   must provide the court with self-addressed, postage pre-paid shipping materials.

22            ###

23

24     Date: July 26, 2021

25

26

27

28


     DOCS_LA:338910.2 46346/001556
